Citation Nr: 0816310	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  03-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for a healed fracture 
of the right wrist with degenerative changes, currently 
evaluated as 30 percent disabling, to include entitlement to 
a separate, compensable evaluation for a scar, right wrist.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from December 1967 to December 
1969, and from February 1970 to May 1988, when the veteran 
retired with more than 20 years of service.  The veteran was 
awarded the Combat Infantryman Badge during his Vietnam 
service.

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The claim was REMANDED in 
February 2005 and in May 2007.  


FINDING OF FACT

The scar on the veteran's right wrist, dorsal aspect, is not 
separately tender or painful, but there is general tenderness 
and pain on palpation of the dorsal aspect of the right 
wrist, and the right wrist is painful on motion and use, in 
any plane of motion, and radiologic examination discloses 
severe osteoarthritic changes, including collapse of the 
scaphoid bone, and the severe degenerative changes result in 
instability of the right wrist.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for right wrist 
disability are met, resolving reasonable doubt in the 
veteran's favor.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes 5214, 5215 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before the Board assesses the merits of the appeal, VA's 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA) must be examined.  As provided for by the Veterans 
Claims Assistance Act of 2000 (VCAA), the United States 
Department of Veterans Affairs (VA) has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 

In this case, the RO advised the veteran of the evidence 
required to substantiate a claim for an increased rating for 
right wrist disability in the January 2003 rating decision, 
and thereafter in the April 2003 statement of the case (SOC).  
The claim was thereafter readjudicated in December 2006, 
following a February 2005 Board Remand, and in August 2007, 
after a May 2007 Board Remand.  

The initial defect in notice in this case was cured by 
issuance of fully compliant notices, in April 2003 and 
December 2006, followed by readjudication of the claim.  
Thus, complete and full notice has been issued to the 
veteran.  Even though such notice was not issued to the 
veteran prior to the initial rating decision, the veteran has 
not bee prejudiced thereby.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

In particular, the veteran was provided additional notice 
about the criteria pertaining to effective dates and 
disability ratings in June 2006 and in June 2007, prior to 
final readjudication of the claim.  During the several years 
of the pendency of this appeal, the veteran has provided 
private clinical evidence, and has provided statements 
explaining how the right wrist disability affected his 
employment, when he was employed, and how it affects his 
daily activities and daily life.  The veteran's written June 
2003 statement, submitted with his substantive appeal, 
describes such symptoms as pain, limitation of range of 
motion, weakness, fatigue, exacerbations, and functional 
loss.  

The veteran's statements demonstrate that he was aware of 
each criterion applicable to evaluation of his right wrist 
disability.  In particular, the Board notes that, in his June 
2003 statement, the veteran indicated that he felt he was 
entitled to a 40 percent evaluation for his service-connected 
right wrist disability.  Although this is not the maximum 
schedular disability evaluation which may be assigned for a 
wrist disability, the assignment below of a 40 percent 
evaluation for right wrist disability is essentially a grant 
of the evaluation request made by the veteran.  As such, it 
is not clear that further discussion of the VCAA is required.  

The record demonstrated that the veteran addressed each of 
the rating criteria and the effect on his life in his written 
statements.  Therefore, the Board finds that, although the 
decision in Vazquez-Flores v. Peake had not yet been issued, 
the veteran demonstrated personal knowledge as to each of the 
criteria that this decision  requires veterans be notified 
of.  The veteran had a meaningful opportunity to participate 
in the adjudication of the claim addressed in this decision 
such that essential fairness was assured.  

Duty to assist

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the veteran was afforded several VA 
examinations relevant to this claim, including in 2002, 2005, 
and 2007.  He submitted evidence from a private provider, Dr. 
Z.  The Board finds that the record has been fully and fairly 
developed, and it is possible to make a decision.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Claim for increased evaluation in excess of 30 percent for 
right wrist disorder

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Facts

The veteran, who reported that he was right-handed, incurred 
a fracture of the right wrist in service, and service 
connection for the residuals of the right wrist fracture was 
granted in 1988, effective as of the day following the 
veteran's service discharge.  The right wrist disability was 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5215, used to evaluate limitation of motion 
of the wrist.  

In December 2001, the veteran sought an increased evaluation 
for his service-connected wrist disability.  On VA 
examination conducted in January 2002, the veteran reported 
that three surgical procedures had been performed on that 
wrist.  He reported increased pain and stiffness in the right 
wrist, difficulty writing, and periods of flare-ups of pain 
as frequently as every other day.  He used a wrist brace 
occasionally, but not continuously.  Objective range of 
motion was 0 degrees of flexion, 5 degrees of extension, 5 
degrees of ulnar deviation, and 5 degrees of radial 
deviation, all without pain.  Grip strength was 4+/5, and 
strength on resisted flexion and extension of the wrist was 
4/5 in the right wrist compared to the left.  Radiologic 
evaluation disclosed internal fixation with osteoarthritic 
changes of the carpal bones.  The examiner reported that the 
veteran had tenderness with palpation to the dorsal aspect of 
the right wrist, including over the navicular bone, and 
tenderness with palpation of the carpal bones on the medical 
aspect, but there was no tenderness on the lateral aspect of 
the wrist.  The veteran had a scar on the dorsal aspect of 
the right wrist, and the veteran complained of tenderness on 
palpation of the scar.  Based on this examination report, the 
RO increased the veteran's evaluation for right wrist 
disability to 30 percent.  

In November 2002, the veteran stated that he was service-
connected for "an arthritis condition" and requested re-
evaluation.  On VA examination conducted in December 2002, 
the veteran reported using a right wrist brace continuously.  
He complained that the chronic pain in the right wrist was 
increased with use or any range of motion.  Dorsiflexion was 
to 10 degrees and palmar flexion to 15 degrees, with 5 
degrees of right and left ulnar deviation.  There was marked 
tenderness and stiffness of the wrist, and repetitive 
activity and activity against resistance both decreased the 
veteran's range of motion of the right wrist.   The examiner 
noted that the scar on the right wrist was well-healed.  The 
examiner noted that the veteran was unable to perform fine 
motor activities such as writing or using a drill.  

The veteran disagreed with the January 2003 rating decision, 
in which the RO declined to assign an evaluation in excess of 
30 percent.  In a June 2003 statement, the veteran stated 
that the "bone that controlled his fingers" had been 
removed and that he had "pretty much" lost the use of his 
right hand due to wrist disability.

Private clinical records from Dr. Z dated in March 2003 
reflect that the veteran declined to have an injection into 
his wrist, and declined to consider another surgical 
procedure to the right wrist.  He was issued an elastic wrist 
brace.   Radiologic examination disclosed collapse of the 
scaphoid bone, complete loss of the distal radioulnar joint, 
changes in the lunate bone, and non-union of the ulnar 
styloid, with significant osteophyte formation.  

On VA examination conducted in March 2005, the examiner 
stated that there was giving away of the right wrist, 
instability, pain, stiffness, weakness, and severe weekly 
flare-ups during which the veteran was unable to pick up 
anything.  The veteran had ulnar and radial deviation to 3 
degrees, dorsiflexion (extension) and palmar flexion to 10 
degrees.  There was a white surgical scar approximately 8 cm 
in length.  The examiner noted that there was evidence that 
osteoarthritis and cystic changes had progressed since the 
last VA radiologic examination.  

On VA examination conducted in August 2007, the veteran 
reported that he had continued pain in the wrist and hand, 
but that the scar was not painful.  The examiner stated that 
there was no tenderness on palpation of the scar, and no 
additional limitation of motion due to the scar, although the 
scar was adherent to underlying tissue.  

Applicable law and regulations

Normal ranges of motion of the wrist are dorsiflexion from 0 
degrees to 70 degrees, and palmar flexion from 0 degrees to 
80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5214 provides ratings for ankylosis of the 
wrist.  Favourable ankylosis of the wrist in 20 degrees to 30 
degrees dorsiflexion is rated 30 percent disabling for the 
major wrist and 20 percent for the minor wrist; ankylosis of 
the wrist in any other position except favourable is rated 40 
percent disabling for the major wrist and 30 percent for the 
minor wrist; and unfavourable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation, 
is rated 50 percent disabling for the major wrist and 40 
percent for the minor wrist.  
38 C.F.R. § 4.71a.  A Note to DC 5214 provides that extremely 
unfavourable ankylosis will be rated as loss of use of hands 
under DC 5125.  38 C.F.R. § 4.71a.

Limitation of palmar flexion in line with the forearm is 
rated 10 percent disabling for the major wrist and 10 percent 
for the minor wrist; limitation of dorsiflexion to less than 
15 degrees is rated 10 percent disabling for the major wrist 
and 10 percent for the minor wrist.  38 C.F.R. § 4.71a, DC 
5215.

Analysis

The choice of a diagnostic code and appropriate rating in 
this case is somewhat difficult, because the veteran has 
limitations in each direction of movement in the right wrist, 
but the rating criteria only provide evaluation for 
limitation of dorsiflexion and palmar flexion.  

Additionally, although the wrist is considered one joint, in 
fact, the "wrist," unlike other joints, involves 
articulations between multiple small bones rather than two or 
three large bones.  There are eight (8) carpal bones.  
Stedman's Medical Dictionary 223 (27th ed. 2000).  The distal 
carpal bones articulate with the four fingers and the thumb, 
and the more proximal of the carpal bones, the lunate and 
scaphoid bones, articulate with the radius and ulna of the 
forearm.  

In this case, several different outcomes of the wrist 
fracture have occurred at the various articulations.  One of 
the bones, the scaphoid, has collapsed, according to Dr. Z's 
radiologic interpretation.  (The veteran has described this 
bone as having been "removed.")  Ordinarily, loss of a bone 
at an articulation might result in something similar to a 
flail joint.  While the veteran's right wrist has not become 
a flail joint, there is instability, as noted in the report 
of the March 2005 VA examination.  There is no diagnostic 
code which provides a specific evaluation for loss of a bone 
of the wrist or an evaluation based on instability of the 
wrist.  

According to Dr. Z, the distal radioulnar joint is lost.  
However, because there are, as noted above, numerous 
articulations in the wrist, loss of one articulation does not 
result in ankylosis.  The evidence reflects that the veteran 
retains some motion of the right wrist, although the retained 
motion is limited by pain and instability, as well as partial 
ankylosis.  There is, however, no evaluation provided for the 
wrist based on partial ankylosis of the joint.

The evidence also reflects that there is non-union of the 
ulnar styloid.  There is no applicable diagnostic code which 
provides evaluation of the wrist based on non-union of one of 
the numerous bones involved.  

Diagnostic Code 5215 provides evaluation for loss of motion 
of the wrist, but only provides criteria for loss of palmar 
flexion and loss of dorsiflexion.  In this case, the veteran 
not only has limited palmar flexion and limited dorsiflexion, 
but he has limited ulnar and radial deviation.  

The RO determined that the veteran's limitations of palmar 
flexion and dorsiflexion were each 10 percent disabling, but 
that the veteran had other limitations of the right wrist as 
well.  The veteran retains motion of the right wrist, and 
therefore does not have ankylosis of the right wrist as 
normally defined.  The RO determined, however, that it was 
appropriate to assign an evaluation analogous to favourable 
ankylosis of the right wrist, so as to warrant a 30 percent 
evaluation, since some symptomatology presented in the 
veteran's case is not addressed in any applicable rating 
code.  

It is the Board's opinion, however, that, given the severity 
of degenerative changes manifested in the veteran's case, 
including ankylosis of one of the numerous articulations, 
non-union of one of the numerous bones involved, and collapse 
of one of the eight carpal bones, with limitation of motion 
in all planes and instability, a 40 percent evaluation, as if 
there were ankylosis of the wrist in any other position 
except favourable , is at least equally appropriate.  
Resolving reasonable doubt in the veteran's favour, the Board 
finds that a 40 percent evaluation for the residuals of the 
veteran's service-connected right wrist fracture is 
warranted.     

However, the evidence is unfavourable to a separate, 
compensable evaluation for a scar.  The Board notes that, 
although the examiner who conducted the December 2001 VA 
examination stated that the veteran complained of tenderness 
on palpation of a scar on the right wrist, the examiner also 
noted that the veteran had tenderness with palpation on the 
dorsal aspect of the wrist.  The examiner did not distinguish 
between pain on palpation of the scar and pain on palpation 
of the dorsal right wrist.  In contrast, on VA examination 
conducted in August 2007, the veteran denied pain at the site 
of the scar on the right wrist.  The examiner stated that 
there was no tenderness to palpation of the scar, but noted 
that the veteran had tenderness to palpation on the dorsal 
wrist.  The Board finds that the preponderance of the 
evidence is against a separate, compensable evaluation for a 
scar, right wrist.  

The veteran also contends that he almost has loss of use of 
the right hand.  The Board has considered the application of 
38 C.F.R. § 4.71a, Diagnostic Code 5125 (2007), for loss of 
use of the hand (amputation) and a 70 percent (major hand) 
rating.  However, neither the veteran's complaints nor the 
clinical evidence demonstrates or approximates loss of use of 
the right (major) hand.  Although the veteran is unable to 
perform fine motor functions with the right hand without 
pain, and additional surgical intervention has been 
recommended, there is no suggestion that no effective 
function remains other than that which would be equally well 
served by an amputation stump with a suitable prosthetic 
device.

The Board has also considered whether the veteran is entitled 
to an evaluation in excess of 40 percent at any time during 
the pendency of this appeal.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board notes that the 40 percent 
evaluation assigned in this decision of the Board is based on 
the highest level of severity present at any time during the 
pendency of the appeal.  There is no evidence which supports 
an evaluation in excess of 40 percent at any time during the 
pendency of the appeal.  

Reasonable doubt has been resolved in the veteran's favor in 
assigning a 40 percent evaluation based on ankylosis of the 
wrist in any other position except favourable by analogy.  As 
the evidence is not in equipoise to warrant a finding that 
the veteran has unfavorable ankylosis of the wrist in any 
degree of palmar flexion, or with ulnar or radial deviation, 
or symptoms analogous to such findings, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant a more favorable outcome.  38 U.S.C.A. 
§ 5107(b).  The preponderance of the evidence is also against 
the claim for a separate, compensable evaluation for a scar, 
right wrist.  As the evidence is not in equipoise, the 
statutory provisions regarding resolution of reasonable doubt 
are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  

Extraschedular consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating in the first 
instance.  However, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) where circumstances are 
presented which the UnderSecretary or Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the Board has evaluated by analogy certain 
symptoms of the veteran's hand and wrist disability which are 
not specifically addressed in the applicable rating criteria 
and DCs.  However, these symptoms do not present an unusual 
picture for joint disability, nor does the veteran or his 
representative argue that an exceptional disability picture 
is presented.  To the extent that the veteran argues that an 
unusual disability picture is presented, the veteran argues 
that he is entitled to an evaluation for loss of use of the 
right hand.  The Board finds that loss of use of the hand is 
addressed in regular schedular criteria, and does 
automatically warrant referral for extraschedular 
consideration.  The Board finds that the circumstances 
presented by this case are not so unusual as to be outside 
the rating criteria for loss of use of the hand.  The 
criteria for extraschedular evaluation are not met.  


ORDER

An increased evaluation from 30 percent to 40 percent is 
granted, subject to law and regulations governing the 
effective date of an award of monetary compensation; no 
higher evaluation or separate compensable evaluation for a 
scar is warranted, and the appeal is granted to this extent 
only.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


